 In the Matter of R. L. POLK. & Co., EMPLOYERandOFFICE EMPLOYEESINTERNATIONAL UNION, LOCAL 227, AFL, PETITIONERCase No. 9-RC-880.-Decided September 05, 1950DECISION AND DIRECTION OF ELECTIONUpon a. petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Seymour Goldstein, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) "and (7) of the Act.4.The appropriate unit :The Petitioner seeks, primarily, a broad unit composed of all em-ployees employed at the Employer's direct mail division at 400 PikeStreet, Cincinnati, Ohio, excluding homeworkers, guards, professionaland confidential employees, and supervisors.Alternatively, the Peti-tioner requests separate units of the so-called production and mainte-nance employees, excluding homeworkers, and of the general officeemployees.The Employer contends that a unit of production andmaintenance employees is appropriate, but would include all home-workers in the unit.As to the general office employees, the Employerasserts that these employees should be excluded from any unit foundappropriate principally on the ground that they are confidentialemployees.91 NLRB No. 75.443 444DECISIONSOF NATIONALLABOR RELATIONS BOARDScope of UnitThe Employer is engaged in the business of direct mail advertisingand publishing of city directories, maintaining branches in large citiesin various parts of the country.The Cincinnati direct mail division,the only one involved herein, is engaged in the compilation of sta-tistical lists relating to sales and ownership of automobiles.Theselists are used mainly by other branches of the Employer in its directmail advertising.There has been no history of collective bargainingconcerning the employees involved in this proceeding.'The personnel employed at the Cincinnati division is composed ofapproximately 500 employees in the motor statistical and motor listdepartments, referred to in the record as production workers, 4 or 5janitorial employees, and about 23 general office employees.The production employees are paid on a piecework basis with aguaranteed minimum hourly rate.They perform the business ma-chine operations, typing, and clerical work necessary to edit and collateinformation pertaining to automobile registrations received frompoints throughout the country ; they also transcribe such informationon the cards and lists utilized by the Employer in its direct mailadvertising.The janitorial employees are engaged in the usual build-ing and maintenance duties.The general office employees, consisting of accounting and personnelemployees, switchboard operators, and clerical assistants to depart-ment heads,' are concerned with the over-all administration of the di-vision.The general office employees, except for the clerical assistantsto the department heads whose status will be separately discussed indetail hereinafter, are paid on a salary basis, receiving wages higherthan those of the production employees.3 They are located in a sepa-rate partitioned area, serve under separate immediate supervision, andperform work substantially different from that of the productiongroup.There is no interchange of employees between the general officeand production employees.Under all the circumstances, we are of the opinion that the generaloffice employees lack a sufficient community of interest with the pro-duction and maintenance employees to warrant the inclusion of boththese groups of employees in a single unit.,We find, therefore, con-trary to the Petitioner's primary contention, that only separate unitsThe Employer has collective bargaining agreements at other branches where the oper-ations differ from those of the Cincinnati division.2 The general office group also includes four private secretaries to managerial employees,whom the parties agree should be excluded as confidential employees.aThe general office employees are paid by check from the Employer's main office in Detroit,whereas the production and maintenance employees receive their wages from the Cincinnatibranch.4Cf.Continental Oil Company,74 NLRB 597. R. L. POLK & CO.445of the production and maintenance employees and of the general officeemployees are appropriate.While the Petitioner has requested, in thealternative, that such separate units be established, it has made anadequate showing of interest only among the production and mainte-nance employees.Accordingly, we shall consider only the compositionof the production and maintenance unit.5Composition of UnitHomeworkers:The Employer presently employs about 350 home-workers whom it contends should be included in the production andmaintenance unit.These individuals perform typing and clericalwork at home, similar to that of the production employees, occasionallyutilizing company equipment in such work. They determine their ownwork schedules, but when assigned work must complete a minimumof 20 hours per week. Some homeworkers were previously employedas regular production employees at the Cincinnati branch.The homeworkers personally contact the division office only whencalling for and delivering work, and their work is checked by a specialsupervisor.Although they receive the same rate of pay as the pro-duction employees and have social security and income tax deductionsmade in the same manner, they do not receive holiday, vacation, orinsurance benefits accorded the production employees. In view of theforegoing, and on the entire record, we are of the opinion that theinterest and conditions of employment of the homeworkers are diversefrom those of the production employees, and we shall, therefore, ex-clude them from the unitsClerical assistants to deportment heads:Of the seven clerical assist-ants whom the Employer contends should be excluded from the unit,five are assigned on an individual basis to subdepartment heads whoserve as production supervisors.The remaining two are assigned tothe manager of the motor statistical department.The clerical assist-ants are hourly paid, keep records of the work in their respective pro-duction departments, and except for the two assistants to the managerof the motor statistical department, perform secretarial duties fortheir supervisors.'While the record indicates that the subdepart-ment heads may make recommendations on labor relations matters,they apparently- do not participate in collective bargaining negotia-tions, nor do they actually formulate company labor relations policy.."Western Electric Company, Inc.,85 NLRB 227.6A. RivetzCo., 87 NLRB 1352. Cf.Radiant Lamp Corporation,74 NLRB 1338.zThe secretarial duties for the manager of the motor statistical department are handledby a private secretary whom the parties agreed should be excluded as a confidential em-ployee.The record does not indicate that either of the clerical assistants acts in, thesecretary's capacity during her absence or has access to confidential files. 446DECISIONSOF NATIONALLABOR RELATIONS BOARDAccordingly, as the clerical assistants do not act in a confidential ca-pacity to persons exercising managerial functions in the field of laborrelations, nor do they have access to general labor relations policydata, we find that they are not confidential employees.8Because theseemployees have the same working conditions as the production em-ployees, are in frequent contact with them, and are subject to the samesupervision, we find that their interests are closely allied to those ofthe production employees, and we shall include them in the unit of pro-duction and maintenance employees.'We find that all production and maintenance employees at theEmployer's direct mail division in Cincinnati, Ohio, including clericalassistants to department heads, but encluding all other general officeemployees, holneworkers, professional and confidential employees,guards, and supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.5.The determination of representatives :The Employer employs approximately 50 night part-time workers.The Petitioner asserts that only such employees who worked at least500 hours during the last year should be eligible to vote.TheEmployer contends that its night part-time employees are entitled tovote, without limitation on the number of hours worked.The individuals in question work about 4 hours a night, 4 nights aweek, mainly during the peak period of operations from January toSeptember of each year.During the remainder of the year, only asmall number of these employees work regularly for the Employer.While the part-time employees d o'not receive all the benefits of thefull-time workers, they perform the same type of work as the regularproduction employees at the plant and nearly all of them return fromyear to year. Some have worked for the Employer for the last 5years.Under the circumstances, and in accordance with our usualpractice, we find that all the night part-tine employees have sufficientinterest in the conditions of employment to be eligible to vote in theelectron.i'[Text of Direction of Election omitted from publication in thisvolume.]sBall Brothers Company, Incorporated,87 NLRB 34;Singer Sewing MachineCo., 87NLRB 460;Minneapolis-Moline Company,85 NLRB 597;The Ohio Associated TelephoneCompany,82 NLRB 972.Hotpoint,Inc.,85 NLRB 485.-'0York Band Instrument Company,87 NLRB 1576.Cf.J.C.Penney do., Store No.1518,86 NLRB 920;Bakers'Shoe Store,86 NLRB 1305.We likedise And, in accordance with the agreement of the parties,that the Employer'ssummer employees,who are students performing duties similar to those of the regularemployees,under comparable working conditions,and who are offered regular employmentat the end of the summer,are entitled to vote in the election directed hereinafter.Cf.Foremost Dairies, Inc.,86 NLRB 585.